      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 1 of 17 - Page ID # 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 ELISE  POOLE            and  JACKIE )             Case No.
 BUNTGEN,                              )
                                       )
               Plaintiffs,             )
                                       )
 vs.                                   )
                                       )                 COMPLAINT
 CITY OF LINCOLN, LANCASTER )
 COUNTY, LINCOLN POLICE CHIEF )
 JEFFREY                BLIEMEISTER, )
 LANCASTER       COUNTY      SHERIFF )
 TERRY WAGNER, and OFFICERS )
 JANE OR JOHN DOES, 1-21, in their )
 individual capacities as employees of )
 Lancaster County and/or the City of )
 Lincoln.                              )
                                       )
               Defendants.


      Plaintiffs Elise Poole and Jackie Buntgen for their Complaint against
Defendants City of Lincoln, Lancaster County, Lincoln Police Chief Jeffrey
Bliemeister, Lancaster County Sheriff Terry Wagner, and Jane or John Does, 1-21,
states and alleges as follows:
                                 INTRODUCTION
      1.     Plaintiff Elise Poole is a nineteen-year-old resident of Lincoln,
Nebraska. Inspired by recent calls for racial justice and police accountability, Ms.
Poole participated in peaceful demonstrations in and around the Lincoln
metropolitan area on May 30 and May 31, 2020.
      2.     On May 31, 2020, Ms. Poole spent the day at a peaceful protest in
downtown Lincoln. Ms. Poole was at all times unarmed and peaceful as she marched
with her friends. Ms. Poole and her friends cheered, held up signs, and listened to
speakers advocate for racial equality.
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 2 of 17 - Page ID # 2




      3.     When Ms. Poole and dozens of other peaceful protestors marched,
holding signs and calling for reform, to the area of 12th and H Streets, they were met
by a line of approximately 15 law enforcement officers in riot gear. Shortly thereafter,
at approximately 10:00 pm, one of the officers shot Ms. Poole with a "rubber bullet
gun" at close range, striking her in the face.
      4.     Ms. Poole fell to ground; blood rushing from her face. As she reached for
her face to determine the extent of her injuries, she felt her nose hanging near her
mouth. With the officers still advancing, Ms. Poole relied on her friends to help her
up. On the way to the hospital, Ms. Poole kept pressure on her partially-detached
nose to keep it attached to her face.
      5.     The Kinetic Impact Projectile ("KIP"), often referred to as a "rubber
bullet," fired by law enforcement severed Elise's nose from her face. The severity of
these injuries required immediate reconstructive surgery. Doctors determined that
the bone, cartilage, and internal valve of her nose was completely destroyed.




   Figure 1: Elise's nose, severed                  Figure 2: Elise's condition
   from her face, as she awaited                  immediately before emergency
       emergency surgery.                            reconstructive surgery.




                                           2
           4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 3 of 17 - Page ID # 3




           6.       Municipal policymakers have since acknowledged that their use of KIPs,
rubber bullets, eXact iMpact Sponge Rounds, and other projectiles on the evening of
May 31, 2020 was a response to the "constant verbal barrage" they had endured the
night before. Many of the officers who fired these "less-lethal" projectiles at
demonstrators did so without any formal training.
           7.       Defendants have also acknowledged that law enforcement "needed to do
a better job of identifying the non-protestors in the group that were agitators."
Instead, weapons — including KIPs, rubber bullets, and eXact iMpact Sponge Rounds
— were indiscriminately used on crowds of peaceful protestors because of the actions
of a few alleged "agitators." 1
           8.       KIPs, rubber bullets, and eXact iMpact Sponge Rounds can be lethal.
One study reveals that 71% of people struck by rubber bullets suffered severe
injuries, 15.5% of individuals were permanently disabled, and 3% died from their
injuries. Thus, while rubber bullets may be "less lethal" than traditional
ammunitions, rubber bullets are far from harmless and are capable of causing severe
permanent injuries and death.
           9.       The Defendants' response to Ms. Poole's peaceful demonstration violates
the U.S. and Nebraska Constitutions, and Ms. Poole has suffered serious and
permanent injuries as a result. In the alternative, Ms. Poole alleges negligence and
alternative liability on the part of the John Doe Officers and municipal corporations
for their roles in causing or contributing to the injuries alleged.
                                                     PARTIES

           10.      Plaintiff Elise Poole is a nineteen-year-old teenager residing in Lincoln,
Lancaster County, Nebraska.
           11.      Plaintiff Jackie Buntgen is Elise Poole's mother. Ms. Buntgen was, at
all relevant times, responsible for certain medical costs associated with Ms. Poole's
injuries, as set forth below.


1
           http://netnebraska.org/article/news/1225307/sheriff-rioters-took-toll-deputies-promises-more-crowd-control-
training


                                                           3
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 4 of 17 - Page ID # 4




       12.    Defendant City of Lincoln is a municipality incorporated in the State of
Nebraska which was and is responsible under law for the acts and omissions of its
law enforcement officers, agents, and other employees, including those whose conduct
is at issue in this lawsuit.
       13.    Defendant Jeffrey Bliemeister was, at all times relevant to this action,
the chief policymaker for the Lincoln Police Department. He is sued in his individual
and official capacities.
       14.    Defendant Lancaster County is a municipality incorporated in the State
of Nebraska which was and is responsible under law for the acts and omissions of its
law enforcement officers, agents, and other employees, including those whose conduct
is at issue in this lawsuit..
       15.    Defendant Terry Wagner is, and was at all time relevant to this action,
the chief policymaker for the Lancaster County Sheriffs' Office. He is sued in his
individual and official capacities.
       16.    Defendant Officers Jane and John Does 1-21 are employees with or
agents of the City of Lincoln and/or Lancaster County who responded to protests on
behalf of the City of Lincoln on May 30 through June 5, 2020. The precise number
and identity of these defendants is presently unknown to Plaintiffs. At all times
relevant herein, each of these Defendants were acting under color of state law and in
the scope of their employment.
                               JURISDICTION AND VENUE

       17.    This Court has original jurisdiction over this matter pursuant to 28
U.S.C. § 1331 because it involves a federal question under 42 U.S.C. § 1983.
       18.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Defendants
reside in this judicial district and it is where a substantial part of the events giving
rise to the claims occurred.




                                           4
         4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 5 of 17 - Page ID # 5




                             FACTUAL ALLEGATIONS

         A. Background.

         19.   On May 25, 2020, George Floyd, a Black man, was murdered in
Minneapolis, Minnesota by the police. Mr. Floyd was accused of a non-violent offense.
During his arrest, Mr. Floyd fell to the ground, and was handcuffed and restrained.
Minutes later, for no discernible reason, a police officer placed his knee—and the
weight of his body—on Mr. Floyd's neck as Mr. Floyd lay pinned to the ground.
         20.   For almost nine minutes, the officer pressed his knee into Mr. Floyd's
neck as Mr. Floyd struggled to breathe, pleading for mercy. Instead of intervening,
other officers held Mr. Floyd's legs or stood by, watching as Mr. Floyd began to die.
Among Mr. Floyd's last words were, "Please, please, please, I can't breathe."
         21.   Mr. Floyd's death was captured on video and broadcast globally,
sparking demonstrations in over 2,000 cities across the country and more around the
world.
         22.   Groups of demonstrators throughout the country, including in Lincoln,
Nebraska, began gathering on a daily and nightly basis to protest the systemic
injustices perpetuated against Black people and other people of color.
         23.   With limited exceptions, the daily Lincoln protests ("the Protests") were
overwhelmingly peaceful. Based on the alleged conduct of a few protesters, however,
Defendants responded by indiscriminately using excessive force and aggressive
dispersal tactics against protestors.
         24.   The Defendants' response to the Protests included the use of "less-
lethal" weapons, including, but not limited to, tear gas and other chemical irritants,
flash-bang grenades, bean bags, rubber bullets, KIPS, and eXact iMpact Sponge
Rounds.
         25.   Defendants deployed chemical irritants both by targeting specific
protestors and by launching canisters into a crowd, releasing the irritants
indiscriminately in every direction.



                                            5
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 6 of 17 - Page ID # 6




      26.    Defendants also deployed flash-bang grenades at protestors. When
these weapons detonate, they generate loud noise and bright light.
      27.    In addition, Defendants shot KIPs, bean bags, rubber bullets, and eXact
iMpact Sponge Rounds at protestors. Defendants used this weaponry without any
formal training or instruction as to its use as an alleged "crowd control" mechanism.
      28.    Tear gas can be lethal. Tear gas exposure can severely impact those with
asthma and can trigger a fatal asthma attack.        Even when not directly lethal,
exposure to tear gas can increase the risk of developing acute respiratory illnesses.
      29.    Flash bangs can be lethal. Flash bangs are explosives intended to stun
and disorient people with light and sound, and are designed to temporarily blind or
deafen people. The use of these weapons can cause serious injuries, like blowing off
appendages, or even death. They can also damage eardrums, cause prolonged ear
pain, harm the retina, and lead to burns, concussions, and psychological trauma.
      30.    Whether tipped with foam or sponge, or filled with a wooden block or
metal birdshot, "rubber bullets" can be lethal. The irregular shape of rubber bullets
creates unpredictable trajectories, making it nearly impossible to use them to safely
target individuals within a crowd.
      31.    Pepper balls can be lethal. Pepper balls are plastic balls that break on
impact, releasing a chemical irritant intended to incapacitate or stun.
      B. Elise Poole.

      32.    At all relevant times, Plaintiff Elise Poole was an eighteen-year-old
resident of Lincoln, Nebraska. Ms. Poole participated in the Protests beginning
Saturday, May 30, 2020.
      33.    While participating in the Protests on May 30, 2020, Ms. Poole was
exposed to law enforcement weaponry, including pepper spray, deployed by
Defendants as a purported method of crowd control.
      34.    Concerned for her safety but determined to make her voice heard, Ms.
Poole returned to peacefully protest on Sunday, May 31, 2020. Ms. Poole brought with




                                          6
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 7 of 17 - Page ID # 7




her first-aid materials to assist others who may be exposed to chemical irritants or
other weapons deployed by Defendants.
      35.     At approximately 10:03 p.m., Ms. Poole gathered with other peaceful
demonstrators at or near the intersections of 12th and H Streets. Ms. Poole and her
friends kneeled on the sidewalk, chanting "hands up, don't shoot!" An observer
looking eastbound on H Street would have seen this group of protestors engaged in
peaceful, constitutionally-protected assembly.




               Figure 3: Peaceful protestors, including Ms. Poole, kneeling and
            chanting immediately before being shot by law enforcement officials.

      36.     Although the demonstration remained non-violent, law enforcement
officers dressed in riot gear and armed with weapons lined up and descended onto the
protestors.




                                          7
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 8 of 17 - Page ID # 8




       Figure 4: Law enforcement dressed in riot gear descending upon the
                      peaceful protestors depicted in Figure 3.

      37.    The officers marched eastward on H Street, drawing their weapons and
firing pepper balls and tear-gas canisters indiscriminately into the peaceful crowd.
The weaponry deployed by Defendants caused the peaceful demonstrators, including
Ms. Poole, to retreat toward 13th Street.
      38.    Ms. Poole attempted to leave the scene, but her movement was restricted
as the Defendants Officers and their vehicles blocked points of entry and exit. As she
attempted to leave, a gas canister deployed by the Defendant Officers exploded
directly in front of Ms. Poole, impairing her vision and further restricting her
mobility.
      39.    Seconds after the gas canister exploded, a projectile fired by a John Doe
Officer struck Ms. Poole in the face. Ms. Poole, who was on the sidewalk at the time,
immediately dropped to the ground.
      40.     Ms. Poole tasted blood. As she reached for her face to determine the
extent of her injuries, she felt her nose hanging near her mouth. With the Defendants
Officers still advancing, Ms. Poole relied on her friends to help her up. On the way to
the hospital, Elise had to keep pressure on her partially-detached nose to keep it
attached to her face.
      41.    The projectile fired by the John Doe Officer severed Elise's nose from her
face. The severity of these injuries required immediate reconstructive surgery.
Doctors determined that the bone, cartilage, and internal valve of her nose was
completely destroyed.
      42.    Based on the scene as it would have appeared to the officer(s) at the time
Ms. Poole was shot, there was no reasonable basis for firing projectiles at or near her
or any other individuals gathered on the sidewalk.
      43.    Further, upon information and belief, the deployment itself was done in
a negligent manner inconsistent with the safe and effective use of such force, and in
direct violation of Department policies. In particular, the Defendant Officers did not



                                            8
      4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 9 of 17 - Page ID # 9




safely deploy their weaponry in a manner that minimized and/or avoided projectiles
from striking peaceful demonstrators.
       44.    Additionally, the Defendant Officers fired the projectiles without any
formal training, which is in direct violation of the respective Departments' internal
use-of-force policies.




       C. Municipal and Joint Liability.

       45.    Lincoln Police Chief Jeffrey Bliemeister and Lancaster County Sheriff
Terry Wagner (collectively, "Officials") have sufficiently senior roles such that their
decisions may fairly be said to represent official policy of the City of Lincoln and
Lancaster County, respectively.
       46.    Upon information and belief, the Officials met, discussed, and approved
the use of weaponry, including KIPs, rubber bullets, and eXact iMpact Sponge
Rounds in advance of the May 31, 2020 demonstrations in Downtown Lincoln.
       47.    Sheriff Wagner has since publicly acknowledged his role in authorizing
the use of “less lethal” weapons against the crowds of which Ms. Poole was a part,
stating that weaponry was used on protestors, in part, because law enforcement
officers were "discouraged" by "the constant verbal barrage" they allegedly endured
during the demonstrations, because protestors did not have the "proper permitting,
and in the alleged interest of protecting property.
       48.    All of the foregoing Defendants, including the individual officers
present, agreed with and assisted each other to approach the group of peaceful
protesters; to use KIPs and other means of “non-lethal” force for the purpose of
dispersing the protesters; lent their support and the authority of their office to each
other; failed to intervene to prevent the indiscriminate, excessive and unlawful use
of KIPs; and advised, assisted, ratified and/or directed the actions and inactions
resulting in the severe injuries suffered by Ms. Poole.




                                           9
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 10 of 17 - Page ID # 10




      49.     The extent of cooperation by and between the different law enforcement
agencies and Defendant Officers is reflected in subsequent incident reports. In one
report, a Lancaster County Sheriff acknowledges receiving "less lethal" weaponry
from the Lincoln Police Department. "I did assist in deploying one canister of OC
which I obtained from an LPD officer who was handing them out for deployment," the
Sheriff wrote. In another report, a Sheriff acknowledges receiving an "unknown
number of beanbag rounds" from an LPD officer, which the Sheriff deployed on
demonstrators throughout the evening of May 31, 2020.
      50.     In the weeks following the protests, and the severe injuries suffered by
Ms. Poole, Officials ratified the use of KIPs and "less lethal" weapons against the
crowds. For his part, Sheriff Wagner publicly declared that in a review of his officers'
conduct during the protests, including meeting with each deputy involved, he found
no instances of excessive force.
      51.     Additionally, the Officials received ample notice in advance of the May
31, 2020 protests that LPD officers and Sheriff's Office deputies were
indiscriminately using less-lethal force against protestors to control and suppress
demonstrations in the absence of any imminent threat to safety, including through
widely publicized photos and videos, citizen complaints, and firsthand accounts
circulated through the press and social media.
      52.     Despite receiving notice, the Officials failed to take action sufficient to
remedy the ongoing violations of protestors' constitutional rights by LPD officers and
Sheriff's Office deputies, including by failing to train, supervise, or discipline LPD
officers or Sheriff's Office deputies or issue corrective policies to prevent further
violations.
      53.     Instead, the Officials continued to authorize the use of less-lethal force
to control demonstrations even while acknowledging that the majority of protestors
had been peaceful.
      54.     The Officials also acted with deliberate indifference in equipping their
officers with "less-lethal" weaponry without proper training and instruction. Indeed,
following the protests, Defendant Wagner acknowledged that his officers didn't have

                                           10
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 11 of 17 - Page ID # 11




the equipment or the training necessary to perform the type of crowd control the
Officials ordered. Specifically, Defendant Wagner admitted a "large number [of the
deputies involved] had not been trained in crowd control" and lacked even a "basic
orientation in crowd control tactics." The unconstitutional consequences of equipping
officers with supposed "crowd control" weaponry they do not know how to use is
patently obvious.
      55.     The   Officials   acted   with    deliberate   indifference   to   Plaintiff's
constitutional rights by authorizing, both explicitly and implicitly, the indiscriminate
use of less-lethal force against protestors who did not pose any safety threat; by
failing to properly train officers on the use of "less lethal" weaponry, including rubber
bullet projectiles, as a "crowd dispersal" technique; by failing to supervise and
discipline LPD officers and Sheriff's Office deputies regarding appropriate use of force
against protestors; and by failing to rectify LPD's and Sheriff's Office's
unconstitutional custom of using less-lethal force to control and suppress
demonstrations.
                            FIRST CAUSE OF ACTION
      Violation of the First Amendment / Retaliation – 42 U.S.C. § 1983
      56.     Plaintiffs re-allege and incorporate by reference all of the preceding
paragraphs.
      57.     Defendants' decision to shoot Ms. Poole with a rubber bullet violates the
First Amendment in at least five ways: (i) as unconstitutional retaliation for
expressive conduct protected under the First Amendment; (ii) as a violation of the
right to peaceably assemble; (iii) as an unconstitutional restriction to a traditional
public forum; (iv) as unconstitutional content- and viewpoint -based discrimination;
and (v) as a violation of Ms. Poole's right to record matters of public interest.
      58.     Defendants have adopted and/or ratified municipal policies, practices,
and customs that have caused the violations complained of herein and, in the
alternative, have actual or constructive notice of the constitutional violations
described herein and have failed to take action, thereby allowing the continuation of
such a policy or custom, and causing the harms complained of herein.

                                           11
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 12 of 17 - Page ID # 12




      59.     Ms. Poole's rights to assemble, protest, and demonstrate peaceably are
all protected activities under the First Amendment of the United States Constitution.
      60.     Defendants, including John Doe Officers 1-21, acted under the color of
state law when they deprived Ms. Poole of her rights to assemble, protest, and
demonstrate peaceably by shooting her in the face with a rubber bullet.
      61.     Defendants' use of force against Ms. Poole and other similarly situated
protestors was substantially motivated by the protesters' and Ms. Poole's engagement
in First Amendment protected activity, constituted an effort to deter future similar
activity, and evidences a pattern or practice of unconstitutional conduct that is
certain to continue absent any relief.
      62.     The above-described conduct was, and continues to be, a proximate
cause of Ms. Poole's pain and suffering and has chilled her desire to participate in
future protests.
                          SECOND CAUSE OF ACTION

              Violation of the Fourth Amendment – 42 U.S.C. § 1983

      63.     Plaintiffs re-allege and incorporate by reference all of the preceding
paragraphs.
      64.     Ms. Poole did not commit a crime, and was not suspected of committing
a crime.
      65.     Ms. Poole did not pose a threat to Defendants or any of their officers or
agents or any other person.
      66.     Ms. Poole was seized by Defendants when Defendants' officers
intentionally, by kettling and through the use of force and rubber bullets, terminated
her freedom of movement.
      67.     Defendants' use of KIPs, rubber bullets, and eXact iMpact Sponge
Rounds to effect the seizure was objectively unreasonable and violated Ms. Poole’s
protections against being unlawfully seized and subjected to excessive force.
      68.      Defendants acted under the color of state law when Defendants
committed these acts and, as a result, Defendants' acts were objectively unreasonable
and constituted unlawful seizure and excessive force.
                                          12
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 13 of 17 - Page ID # 13




      69.     Ms. Poole fears further retaliation in the future in violations of the
Fourth Amendment if she continues to observe, record, or participate in
constitutionally protected activity.
      70.     As a direct and proximate result of Defendants'' unlawful actions, Ms.
Poole endured pain and suffering.
                            THIRD CAUSE OF ACTION
            Violation of the Fourteenth Amendment – 42 U.S.C. § 1983
      71.     Plaintiffs re-allege and incorporate by reference all of the preceding
paragraphs.
      72.     Defendants acted under color of State law when they decided to forcibly
disperse Ms. Poole by using rubber bullets, thereby violating her Fourteenth
Amendment right to due process.
      73.     Ms. Poole has protected First Amendment liberty interests in the right
to assemble, protest, and demonstrate peaceably.
      74.     Ms. Poole has a right to not be subject to excessive force in the context
of engaging in this expressive First Amendment activity.
      75.     By violently attacking unarmed protestors engaged in expressive
conduct, Defendants have engaged in conduct that was so egregious, so outrageous
that it may be fairly be said to shock the contemporary conscience, and therefore that
conduct constitutes excessive force in violation of the Due Process Clause of the
Fourteenth Amendment.
      76.     As a direct and proximate result of Defendants' unlawful actions, Ms.
Poole endured pain and suffering.
                          FOURTH CAUSE OF ACTION
                        Civil Conspiracy – 42 U.S.C. § 1983
      77.     Plaintiffs re-allege and incorporate by reference all of the preceding
paragraphs.
      78.     On or before May 31, 2020, the Defendant Officers, including the
municipal policymakers for both Lancaster County and the City of Lincoln, met to



                                          13
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 14 of 17 - Page ID # 14




discuss law enforcement's response to protest activity in and around Lincoln,
Nebraska.
      79.    The municipal policymakers and John Doe Officers, many of whom were
from different law enforcement agencies, reached a mutual understanding to take a
course of conduct including, but not limited to, the use of rubber bullets and other
weaponry on protestors exercising their First Amendment rights to Free Speech and
Assembly.
      80.    The municipal policymakers and John Doe Officers reached a mutual
understanding to effectuate the kettling, arrest, and detention of protestors
exercising their First Amendment rights.
      81.    After reaching this consensus, both municipal policymakers directed
officers under their control and supervision to execute the unconstitutional activity
described above. The John Doe officers joined the conspiracy when they agreed to
participate in said activity.
      82.    The plan and conspiracy was furthered by overt acts including, but not
limited to, the kettling and seizing of Ms. Poole, and the firing of projectiles, including
rubber bullets, at peaceful protestors like Ms. Poole.
      83.    Subsequent incident reports confirm the Defendants' plan and
coordination regarding the indiscriminate use of "less-lethal" weaponry on peaceful
demonstrators. In these reports, officers with the Lancaster County Sheriffs' Office
acknowledge receiving and deploying "less lethal" weaponry that they received from
the Lincoln Police Department.
      84.    Defendants acted with discriminatory animus toward the protestors,
and against Ms. Poole, intending to deny Ms. Poole and those who associated with
the Black Lives Matter movement the equal protection of the law.
      85.    As a direct and proximate cause of the conspiracy between the
Defendant Officers and others, Ms. Poole was subjected to the deprivation of her
First, Fourth, and Fourteenth Amendment rights, and was severely and permanently
injured.
                             FIFTH CAUSE OF ACTION

                                            14
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 15 of 17 - Page ID # 15




                               State Law Negligence
      86.     Plaintiffs re-allege and incorporate by reference all of the preceding
paragraphs.
      87.     Defendants City of Lincoln and Lancaster County have adopted official
Department policies governing the use of force.
      88.     Pursuant to these policies, officers are permitted to use "deadly force"
only in certain limited circumstances, including to protect deputies or others from
threats of death or serious bodily injury. All officers using "deadly force" are required
to receive formal training on the specific weaponry used.
      89.     "Deadly force" is defined in Department policies as any use of force that
creates a substantial risk of causing death or serious bodily injury.
      90.     The firing or rubber bullets indiscriminately into crowds creates a
substantial risk of causing death or serious bodily injury, and thus constitutes
"deadly force" under relevant Department policies.
      91.     Additionally, manufacturers of KIPs, rubber bullets, and eXact iMpact
Sponge Rounds specifically warn law enforcement agencies that such weaponry "may
cause serious injury or death to you or others," and thus "must be used only by
authorized and trained law enforcement."
      92.     At approximately 10:03 pm on the evening of May 31, 2020, John Doe
Officers—collectively and in concert with each other—began firing KIPs, rubber
bullets, and/or eXact iMpact Sponge Rounds indiscriminately at a peaceful crowd
which posed no threat of death or serious injury to the Defendant Officers.
      93.     The conduct of these Defendant Officers was inherently dangerous, and
conducted in direct violation of Department policies. Accordingly, all officers are
alternatively liable for the conduct of each other.
      94.     As a direct and proximate cause of this negligent conduct, Ms. Poole
sustained severe and permanent injuries to her face, requiring emergency
reconstructive surgery.
                               PRAYER FOR RELIEF
      WHERFORE, Plaintiffs respectfully requests an Order as follows:

                                           15
     4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 16 of 17 - Page ID # 16




      1. Special damages for the cost of her medical care in an amount to be proven
          at trial;
      2. Compensatory damages for the violations of her constitutional and
          statutory rights, all to be determined according to proof;
      3. Punitive damages;
      4. Attorneys' fees pursuant to 42 U.S.C. § 1988;
      5. Costs of suit;
      6. Pre- and post-judgment interest; and
      7. Such other and further relief as the Court may deem just and proper.
                           DEMAND FOR JURY TRIAL
Plaintiff demands trial by jury on all issues so triable.


      Dated this 2nd day of February, 2021.


                                                Elise Poole and        Jackie   Buntgen,
                                                PLAINTIFFS.

                                         By:    ACLU of Nebraska
                                                134 S. 13th St. #1010
                                                Lincoln, NE 68508
                                                (402) 476-8091
                                                ajsipple@aclunebraska.org




                                                _______________________
                                                Adam J. Sipple, #20557




                                                and


                                                Daniel J. Gutman, #26039
                                                Jonathan H. Latka, #27123
                                                FRASER STRYKER PC LLO
                                                500 Energy Plaza

                                           16
4:21-cv-03030-CRZ Doc # 1 Filed: 02/02/21 Page 17 of 17 - Page ID # 17




                                      409 South 17th Street
                                      Omaha, NE 68102
                                      (402) 341-6000
                                      (402) 341-8290- fax
                                      dgutman@fraserstryker.com

                                      ATTORNEYS FOR PLAINTIFFS




                                 17
